Mr. Justice Brown delivered the opinion of the court. In case No. 16001 in this court, an opinion in which . we have contemporaneously handed down, we have discussed the questions involved in this appeal (ante p. 595). Irrespective, therefore, of the fact that the decree below on the original bill ordered that the questions herein raised should not be relitigated on the cross-bill, the decree on which is in this appeal attacked, it is apparent from our opinion in case 16001 what our disposition of this cause must be and what our reasons are for said disposition. The decree appealed from by the Beam Company in the cause at bar was also appealed from by the Equipment Company. We have affirmed it as against the contentions of the Equipment Company and now do so as against the contentions of the Beam Company. Affirmed.